Citation Nr: 0215759	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  94-48 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bullous emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1972, and from February 1991 to June 1991.  The veteran also 
had additional years of inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the veteran's claim of 
service connection for bullous emphysema.  The veteran 
perfected a timely appeal of this determination to the Board.

When this matter was previously before the Board in January 
1997, it was remanded for further development, which has been 
accomplished.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The evidence shows that the veteran's bullous emphysema 
is not related to disease or injury in service.


CONCLUSION OF LAW

Bullous emphysema was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(24), 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim of service connection for bullous emphysema, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations in May 
1993, May 1997 and February 1999 to determine the nature and 
extent of his bullous emphysema, and to obtain an opinion as 
to the etiology of the condition.  In addition, the physician 
who drafted the February 1999 report also prepared a March 
1999 addendum to her February 1999 report that further 
addressed the etiology of the condition.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Further, consistent with 
the Board's January 1997 remand instructions, the RO has 
diligently attempted to secure all service medical records, 
and indeed has associated additional service records with the 
claims folder.  He and his representative have been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  In a February 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  There is 
no identified evidence that has not been accounted for, and 
indeed, in a September 2002 statement, the veteran indicated 
that he had no additional information to add to the record.  
Finally, the veteran and his representative have been given 
the opportunity to submit written argument, including 
following the Board's remand.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA, or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Background

As a preliminary matter, the Board notes that it has reviewed 
the pertinent evidence of record.  Because it is clear that 
the veteran suffers from bullous emphysema, in light of the 
veteran's contentions, the Board will discuss the evidence 
that relates to whether the disability is related to disease 
or injury that took place during the veteran's military 
service.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The service medical records dated since the 1970s repeatedly 
show that examiners reported that the veteran had shortness 
of breath when smoking, and that the condition was considered 
"not significant."  In addition, a chest X-ray performed in 
October 1987 revealed that the veteran had right apical 
bullae and scarring, with no active disease.

The veteran filed this claim seeking service connection for 
bullous emphysema in March 1993.  In support, in several 
statements the veteran contended, in essence, that his 
bullous emphysema was related to his in-service exposure to 
environmental agents.  In this regard, he asserted that, 
during his reserve service with the Rhode Island Air National 
Guard, he worked as an aerospace mechanic, and that in this 
capacity, he was exposed to "various dust," exhaust fumes, 
and chemicals used to clean and paint.  He stated that the 
chemicals caused him to feel short of breath during his 
reserve service.  The veteran also reported that he was first 
diagnosed with "shortness of breath" in December 1988, and 
that he was initially diagnosed with bullous emphysema within 
several months of his retirement from the Air National Guard.

In support of this claim, the veteran also submitted medical 
records, dated from November 1992 to January 1993, showing 
that Dr. Thomas Raimondo had diagnosed him as having bullous 
emphysema.

In May 1993, the veteran was afforded a formal VA respiratory 
examination.  At the outset of the report, the physician 
discussed the veteran's pertinent medical history.  In doing 
so, he observed that the veteran was diagnosed as having 
bullous emphysema in 1992 and that he had ceased smoking that 
same year.  The veteran complained of having shortness of 
breath following physical activity.  In addition, he reported 
that he worked in a munitions factory while in service and 
worked on aircraft while in the reserves.  The veteran added 
that he was employed in the "lace manufacturing business" 
and that, as a civilian, had no significant exposure to heavy 
toxins.

The examination disclosed that the veteran had increased AP 
(anterior-posterior) diameter, prolonged expiration, and 
wheezing at expiration.  He had no rales or rhonchi and was 
afebrile.  The physician diagnosed him as having bullous 
emphysema and described the veteran's condition as 
"significant."

Based on the above evidence, in April 1994, the RO denied 
service connection for bullous emphysema and the veteran 
perfected an appeal.  When this matter was initially before 
the Board in January 1997, it was remanded to obtain 
outstanding service and post-service medical records and to 
afford the veteran a VA examination, the report of which 
included an opinion as to whether it was at least as likely 
as not that the veteran's bullous emphysema was related to 
his military service.

Consistent with the Board's remand instructions, in May 1997 
the veteran was afforded another formal VA respiratory 
examination.  The examiner indicated that he had reviewed the 
veteran's claims folder and discussed the veteran's pertinent 
medical history; in doing so, he noted that the veteran had 
smoked at least one pack of cigarettes for twenty years prior 
to quitting the habit approximately five years earlier.  In 
addition, the veteran reported that he had been told that his 
emphysema was related to his history of smoking cigarettes.  
The physician also stated that the veteran insisted that his 
emphysema was related to his in-service exposure to 
environmental toxins.

The examination disclosed that the veteran had a slightly 
increased AP and lateral diameter and that his chest was 
clear to percussion and auscultation, with decreased 
expiratory breath sounds.  X-rays showed that his lungs were 
hyperinflated from chronic obstructive pulmonary disease 
(COPD), with large emphysematous bullae present in the 
pulmonary apices.  There were no infiltrates, pulmonary 
congestions or effusions.  The diagnosis was bullous 
emphysema, etiology undetermined.

Because the May 1997 examiner failed to provide an opinion 
regarding whether it was at least as likely as not that the 
veteran's bullous emphysema was related to his period of 
military service, the RO scheduled him for another VA 
respiratory examination, which was conducted in February 
1999.  At the outset of her report, the physician noted the 
veteran's pertinent history, as well as his complaints of 
shortness of breath after climbing five flights of stairs.  
The veteran denied having a cough and reported that he began 
smoking when he was seventeen years of age and quit the habit 
thirty years later.  He also stated that he worked in a lace 
factory where he was exposed to cotton dust, and that while 
in the military, he was exposed to paint and automobile 
exhaust fumes while in an enclosed space.  In addition, the 
veteran denied having a family history of asthma, hay fever 
and emphysema, and stated that he had no history of 
pneumonia.  Further, he reported that he was taking no 
medications to treat lung disease.

The examination revealed that the veteran's lungs were clear.  
In addition, a chest X-ray showed that the veteran had 
advanced COPD and bullous emphysema.  The physician diagnosed 
the veteran as having biapical bullae that was probably 
congenital in nature, although she stated that the veteran's 
history of cigarette smoking might have contributed to his 
development of emphysema.  The physician further indicated 
that she doubted that the veteran's exposures during service 
were "important in causing the condition," and added that 
the veteran had no physiologic impairment.  Finally, she 
noted that because it was quite unusual to see isolated 
bullae with cigarette smoke induced disease, she had the 
veteran undergo a high resolution CT scan, which was 
performed later that month.

In a March 1999 addendum to the February 1999 report, the 
physician noted the findings of the CT scan that revealed 
bullous change that was predominantly confined to the upper 
lobes, which was marked in the apices, and was much greater 
in the left than the right.  It also showed marked 
involvement of the apices, which indicated centrilobular 
emphysema.  Based on the above, the examiner reiterated her 
impression that the veteran's bullous emphysema was probably 
congenital and that it was possible that cigarette smoking 
contributed to the disorder.  She added that it was 
impossible to identify the date of onset of the condition, 
but opined that it was unlikely that it was caused by the 
veteran's exposure to paint or exhaust fumes during service.

In further compliance with the Board's remand instructions, 
as documented in an August 2002 memorandum, the RO made 
numerous efforts to obtain outstanding service medical 
records, and additional service records have been associated 
with the claims folder.  Further, private medical evidence, 
dated in the 1990s, was obtained and reflects that the 
veteran was diagnosed as having bullous emphysema.  These 
records, however, are silent as to the etiology of the 
condition.

Based on the above, in an August 2002 rating decision, a copy 
of which was issued to the veteran as part of the statement 
of the case dated that same month, the RO confirmed and 
continued its denial of service connection for bullous 
emphysema.  Finally, as noted above, the veteran responded 
that he had no information to add to the record and 
reiterated his earlier contentions.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 1110; 38 
C.F.R. § 3.6.  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As discussed above, this case turns on whether the veteran's 
bullous emphysema is related to his military service.  Based 
on the Board's careful review of the lay and medical 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.

With respect to the etiology of this condition, the only 
medical evidence that addresses whether the veteran's bullous 
emphysema is related to his military service is contained in 
the February 1999 VA examination report and the accompanying 
March 1999 addendum.  In the February 1999 report, the 
physician, based on her review of the veteran's records and 
the clinical findings elicited on the physical examination, 
concluded that the veteran's respiratory disability was 
probably congenital in nature, although she added that it 
might have been aggravated by his long smoking history.  
Significantly, she further opined that it was unlikely that 
it was caused by the veteran's exposure to paint or exhaust 
fumes during service.  In any event, however, because she 
explained that it was "quite unusual" to see isolated 
bullae with cigarette smoke induced disease, she determined 
that it was important to have the veteran undergo a high 
resolution CT scan.  

In her March 1999 addendum, the physician noted the findings 
of the CT scan and thereafter reiterated her impression that 
the veteran's bullous emphysema was probably congenital and 
that it was possible that cigarette smoking contributed to 
the disorder.  Significantly, the examiner affirmed her 
assessment that it was unlikely that it was caused by the 
veteran's exposure to paint or exhaust fumes during service.  
Further, there is no medical evidence of record relating the 
veteran's bullous emphysema to service or any disease or 
injury origin.

In light of the foregoing, the Board but must deny this claim 
because the preponderance of the evidence is against a 
finding that the veteran's bullous emphysema is related to 
service or to any incident of service origin.  In this 
regard, the Board notes that, as a lay person, the veteran is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
there is no basis upon which to establish service connection 
for bullous emphysema.


ORDER

Service connection for bullous emphysema is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

